Title: George Logan to Thomas Jefferson, 25 March 1815
From: Logan, George
To: Jefferson, Thomas


          Dear Sir  Stenton March 25th 1815
          I sincerely congratulate you on the restoration of peace to our beloved country. Nothwithstanding the cavils of a few individuals; I assure you the event gives universal satisfaction to the citizens of Pennsylvania. As to sailors rights, it is a subject that may be amicably adjusted between the two governments, in a treaty of friendship and commerce. I have written on these subjects to my friends Lord Sidmouth, Sir John Sinclaire, Henry Bathurst Bishop of Norwich, and Mr Wilberforce. To all of whom I have expressed an anxious desire that in the event of a treaty of commerce taking place between Great Britain and the U states: the negotiation will not be tarnished by temporary expedients, or mere local considerations, injurious to the general interest. But that a spirit of magnanimity will prevail; as the soundest policy, to insure the peace and future prosperity of both countries
               
          Accept assurances of my friendshipGeo Logan
        